             Case 2:19-cv-04716-AB-KS Document 58-1 Filed 04/03/20 Page 1 of 18 Page ID #:585



                 1 ELEANOR M. LACKMAN (SBN 298594)
                   eml@msk.com
                 2 MITCHELL SILBERBERG & KNUPP LLP
                   2049 Century Park East, 18th Floor
                 3 Los Angeles, CA 90067-3120
                   Telephone: (310) 312-2000
                 4 Facsimile: (310) 312-3100
                 5 Attorneys for Defendant
                   BDG Media, Inc.
                 6
                 7
                 8                     UNITED STATES DISTRICT COURT
                 9        CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
                10
                11 MICHAEL GRECCO                         CASE NO. 2:19-cv-04716-AB-KS
                   PRODUCTIONS, INC. d/b/a
                12 MICHAEL GRECCO                         Honorable André Birotte Jr.
                   PHOTOGRAPHY, INC.,
                13                                        REPLY DECLARATION OF
                                Plaintiff,                ELEANOR M. LACKMAN IN
                14                                        FURTHER SUPPORT OF BDG
                         v.                               MEDIA INC.’S MOTION FOR
                15                                        ATTORNEYS’ FEES AND COSTS
                   BDG MEDIA, INC.; and DOES 1            PURSUANT TO 17 U.S.C. § 505
                16 through 10, inclusive,
                17             Defendants.
                18
                19
                20
                21
                22
                23
                24
                25
                26
   Mitchell     27
 Silberberg &
  Knupp LLP     28

12010687.2
                                     REPLY DECLARATION OF ELEANOR M. LACKMAN
             Case 2:19-cv-04716-AB-KS Document 58-1 Filed 04/03/20 Page 2 of 18 Page ID #:586



                1               REPLY DECLARATION OF ELEANOR M. LACKMAN
                2          I, ELEANOR M. LACKMAN declare as follows:
                3          1.    I am a partner with Mitchell Silberberg & Knupp LLP (“MSK”),
                4 counsel for Defendant BDG Media, Inc. (“BDG”). I served as lead counsel for
                5 BDG at all relevant times, and I submit this reply declaration in further support of
                6 BDG’s motion for attorneys’ fees and costs sought pursuant to 17 U.S.C. § 505.
                7 Unless otherwise stated, I have personal knowledge of the following facts and, if
                8 called and sworn as a witness, could and would competently testify thereto under
                9 oath.
               10          2.    BDG seeks to recover $29,454.58 and $40,724.18, for the total
               11 amount of $70,178.76, in additional attorneys’ fees and costs reasonably incurred
               12 in order to defend this action between February and March 2020. These attorneys’
               13 fees are associated, with, inter alia, Grecco’s unsupported ex parte application, to
               14 which BDG successfully objected, and BDG’s motion for attorneys’ fees and costs
               15 and supporting papers. Specifically, these fees include: (i) assessing Grecco’s ex
               16 parte application to stay the motion for attorneys’ fees and costs; (ii) preparing
               17 BDG’s opposition and supporting documentation to the ex parte application; (iii)
               18 reviewing Grecco’s opposition to the motion for attorneys’ fees and costs and
               19 preparing its reply brief in further support of BDG’s motion for attorneys’ fees and
               20 costs.
               21          3.    Attached hereto as Exhibit A are true and correct copies of invoices
               22 that MSK sent to BDG in connection with this matter. These invoices (two in
               23 total) reflect time billed on this matter from February 4, 2020 through March 31,
               24 2020.1
               25          4.    The hourly rates and professional backgrounds for each attorney and
               26 paralegal performed legal services for BDG in this case are provided in my

  Mitchell
               27   1
                    Non-public client contact information and certain banking numbers were redacted
Silberberg &      from the invoices. As noted in my prior declaration, BDG will submit them for in
               28 camera
 Knupp LLP                inspection, should the Court wish to review the unredacted portions.
                                                           2
12010687.2
                                        REPLY DECLARATION OF ELEANOR LACKMAN
   Case 2:19-cv-04716-AB-KS Document 58-1 Filed 04/03/20 Page 3 of 18 Page ID #:587




                1 Declaration submitted in support of BDG’s Motion for Attorneys’ Fees and Costs.
                2 ECF. No. 47-1. Respecting judicial efficiency and economy, I do not repeat this
                3 information here. However, as before, I reviewed the bills and made reductions
                4 consistent with the nature of reductions made previously.
                5
                6        I certify under penalty of perjury that the foregoing is true and correct.
                7        Executed in Brooklyn, New York on this 3rd day of April, 2020.
                8
                9                                                       /s/ Eleanor M. Lackman
               10                                                       Eleanor M. Lackman

               11
               12
               13
               14
               15
               16
               17
               18
               19
               20
               21
               22
               23
               24
               25
               26

  Mitchell
               27
Silberberg &
 Knupp LLP     28
                                                             3
12010687.2
                                        REPLY DECLARATION OF ELEANOR LACKMAN
Case 2:19-cv-04716-AB-KS Document 58-1 Filed 04/03/20 Page 4 of 18 Page ID #:588




                       EXHIBIT A




                                                           Exhibit A, Page 4
Case 2:19-cv-04716-AB-KS Document 58-1 Filed 04/03/20 Page 5 of 18 Page ID #:589




                                                           Exhibit A, Page 5
Case 2:19-cv-04716-AB-KS Document 58-1 Filed 04/03/20 Page 6 of 18 Page ID #:590




                                                           Exhibit A, Page 6
Case 2:19-cv-04716-AB-KS Document 58-1 Filed 04/03/20 Page 7 of 18 Page ID #:591




                                                           Exhibit A, Page 7
Case 2:19-cv-04716-AB-KS Document 58-1 Filed 04/03/20 Page 8 of 18 Page ID #:592




                                                           Exhibit A, Page 8
Case 2:19-cv-04716-AB-KS Document 58-1 Filed 04/03/20 Page 9 of 18 Page ID #:593




                                                           Exhibit A, Page 9
Case 2:19-cv-04716-AB-KS Document 58-1 Filed 04/03/20 Page 10 of 18 Page ID #:594




                                                          Exhibit A, Page 10
Case 2:19-cv-04716-AB-KS Document 58-1 Filed 04/03/20 Page 11 of 18 Page ID #:595



MITCHELL SILBERBERG & KNUPP LLP
A LAW PARTNERSHIP INCLUDING PROFESSIONAL CORPORATIONS




BDG Media, Inc.                                                                         Atty No.: 00750
                                                                                        Client ID: 49909-00002
315 Park Avenue South                                                                   Invoice: 412990
New York, NY 10010
                                                                                        April 2, 2020




LEGAL SERVICES RENDERED through March 30, 2020

Re:       Michael Grecco Productions                                               40,692.00
          Disbursements and charges per attached                                       32.18
                                                                                                       40,724.18

Subtotal - current charges:                                                                            40,724.18

Prior balance due:




                                                        2049 Century Park East, 18th Floor, Los Angeles, California 90067
                                                        Phone: (310) 312-2000     Fax: (310) 312-3100     TIN: XX-XXXXXXX

                                                                                       Exhibit A, Page 11
Case 2:19-cv-04716-AB-KS Document 58-1 Filed 04/03/20 Page 12 of 18 Page ID #:596




BDG Media, Inc.                                                     Atty No.: 00750
                                                                    Client ID: 49909-00002
315 Park Avenue South                                               Invoice: 412990
New York, NY 10010
                                                                    April 2, 2020
                                                                    Page 2



Michael Grecco Productions

Fees through March 30, 2020:

03/02/20 Draft proposed judgment (0.1); email        B. MULLINS        0.20          130.00
         with E. Lackman regarding same (0.1)
03/02/20 Conference with R. Carreon; advise         E LACKMAN          1.20          726.00
         client; provide direction for fees motion;
         review bills for fees motion; review draft
         of judgment.
03/05/20 Draft motion for attorneys' fees and costs. A.                4.20         1,785.00
                                                     GASANBEKOVA
03/06/20 Draft motion for attorneys' fees and costs A.                 6.80         2,890.00
         and conduct various legal research for     GASANBEKOVA
         same.
03/07/20 Draft declaration in support of motion for A.                 2.80         1,190.00
         attorneys' fees and costs.                 GASANBEKOVA
03/08/20 Draft and revise motion for fees and costs A.                 3.70         1,572.50
         and conduct legal research for same.       GASANBEKOVA
03/09/20 Finalize motion for fees and costs and      A.                3.80         1,615.00
         correspond with Eleanor Lackman re:         GASANBEKOVA
         same (2.8); email to client (0.1);
         coordinate with staff members re: admin
         tasks for motion for attorneys' fees and
         costs (.4); review invoices and revise
         motion for fees (.5).
03/09/20 Review and comment on draft papers in       E LACKMAN         0.70          423.50
         support of fees motion for client review.
                                                                   Exhibit A, Page 12
Case 2:19-cv-04716-AB-KS Document 58-1 Filed 04/03/20 Page 13 of 18 Page ID #:597




 BDG Media, Inc.                                                    Atty No.: 00750
                                                                    Client ID: 49909-00002
 315 Park Avenue South                                              Invoice: 412990
 New York, NY 10010
                                                                    April 2, 2020
                                                                    Page 3

 03/09/20 Research re American Intellectual      J. FURGINSON          0.30           63.00
          Property Law Association Survey Report
          of the Economic Survey 2019
          (Gasanbekova)
 03/10/20 Review and analyze E. Lackman's            A.                4.80         2,040.00
          comments and edits and finalize motion GASANBEKOVA
          for fees and supporting declaration (4.5);
          coordinate with paralegal re: exhibits and
          redactions (.3).
 03/10/20 Redact personal information from            D. KNISS         0.40           94.00
          invoices (.4)
 03/10/20 Review and revise/supplement memo of        E LACKMAN        3.00         1,815.00
          law and declaration in support of fees
          motion.
 03/11/20 Coordinate filing of motion for fees and    A.               2.00          850.00
          costs and supporting papers.                GASANBEKOVA
 03/11/20 Proof and cite cite motion and declaration D. KNISS          4.80         1,128.00
          for fees and costs (4.8)
 03/16/20 Correspond with E. Lackman re:              A.               0.10           42.50
          adjustments to attorneys' fees request in   GASANBEKOVA
          Reply.
 03/19/20 Review and analyze notice of appeal (.1); A.                 1.60          680.00
          research legal standard concerning an       GASANBEKOVA
          application for stay and review and
          analyze Plaintiff's ex parte application to
          stay (1.5)




                                                                    Exhibit A, Page 13
 Case 2:19-cv-04716-AB-KS Document 58-1 Filed 04/03/20 Page 14 of 18 Page ID #:598




BDG Media, Inc.                                                     Atty No.: 00750
                                                                    Client ID: 49909-00002
315 Park Avenue South                                               Invoice: 412990
New York, NY 10010
                                                                    April 2, 2020
                                                                    Page 4

03/19/20 Review ex parte papers (0.1); review        B. MULLINS        0.30          195.00
         judge's rules regarding ex parte papers
         (0.1); email with E. Lackman and A.
         Gasangenkova regarding ex parte (0.1)
03/20/20 Draft and finalize for filing Opposition    A.                5.80         2,465.00
         and supporting declaration to Plaintiff's   GASANBEKOVA
         Ex Parte Application.
03/20/20 Revise opposition to ex parte motion to     B. MULLINS        1.80         1,170.00
         stay (0.8); legal research to support ex
         parte opposition (0.4)
03/20/20 Review stay papers; outline opposition;     E LACKMAN         1.50          907.50
         review and revise opposition papers.
03/24/20 Review and analyze Court Order denying A.                     0.30          127.50
         ex parte application and correspond with GASANBEKOVA
         MSK legal team re: same.
03/24/20 Email with A. Gasanbekova regarding         B. MULLINS        0.10           65.00
         opposition/reply brief filing date issues
         (0.1)
03/25/20 Correspond with E. Lackman to discuss       A.                1.70          722.50
         strategy for Reply brief (1.1); read and    GASANBEKOVA
         analyze Opposition to Motion for
         Attorneys Fees (.6).
03/25/20 Read and analyze cases cited in             A.                3.20         1,360.00
         Opposition to Motion for Attorneys Fees     GASANBEKOVA
         (1.2); start drafting Reply brief (2.0).



                                                                   Exhibit A, Page 14
 Case 2:19-cv-04716-AB-KS Document 58-1 Filed 04/03/20 Page 15 of 18 Page ID #:599




BDG Media, Inc.                                                      Atty No.: 00750
                                                                     Client ID: 49909-00002
315 Park Avenue South                                                Invoice: 412990
New York, NY 10010
                                                                     April 2, 2020
                                                                     Page 5

03/25/20 Revise stipulation and proposed order         B. MULLINS       0.60          390.00
         regarding time to reply to fees motion
         (0.3); emails with R. Carreon regarding
         stipulation (0.1); further revise stipulation
         (0.1); coordinate filing of stipulation and
         proposed order (0.1)
03/25/20 Emails with E. Lackman and A.              B. MULLINS          0.20          130.00
         Gasanbekova regarding fees motion
         opposition and timing of reply (0.2)
03/25/20 Review and outline reply arguments in      E LACKMAN           1.40          847.00
         response to fees opposition brief.
03/26/20 Draft Reply brief.                         A.                  5.80         2,465.00
                                                    GASANBEKOVA
03/27/20 Draft Reply brief in support of motion for A.                  9.00         3,825.00
         attorneys' fees (5.4); research and analyze GASANBEKOVA
         relevant case law for Reply (3.2); review
         emails from E. Lackman regarding
         strategy for Reply arguments and prepare
         response. (.4).
03/28/20 Finalize draft Reply brief for review      A.                  6.40         2,720.00
         (6.0); circulate to MSK legal team along   GASANBEKOVA
         with comments (.4).
03/29/20 Revise reply in support of motion for      B. MULLINS          2.60         1,690.00
         attorneys' fees (2.6)




                                                                    Exhibit A, Page 15
Case 2:19-cv-04716-AB-KS Document 58-1 Filed 04/03/20 Page 16 of 18 Page ID #:600




 BDG Media, Inc.                                                         Atty No.: 00750
                                                                         Client ID: 49909-00002
 315 Park Avenue South                                                   Invoice: 412990
 New York, NY 10010
                                                                         April 2, 2020
                                                                         Page 6

 03/30/20 Review edits by B. Mullins and E.          A.                     4.90          2,082.50
          Lackman and revise Reply brief (1.4);      GASANBEKOVA
          correspond with E. Lackman and B.
          Mullins re: revisions and supplemental
          invoices (.4); research legal issues and
          procedure related to application to the
          clerk to tax costs and review sample
          applications (1.8) correspond with MSK
          legal team regarding applications for
          costs (.6); draft declaration in support
          application of costs (.9)
 03/30/20 Revise reply in support of motion for      B. MULLINS             2.80          1,820.00
          attorneys' fees (2.5); coordinate final
          review of reply review (0.2); email with
          Bustle regarding reply (0.1)
 03/30/20 Review and revise reply brief and draft    E LACKMAN              1.10            665.50
          comments for follow up points.

 Total Fees:                                                                             $40,692.00

 Billing Summary

 Name                                   Hours               Rate              Fees

 B. MULLINS                              8.60   hours at   $650.00   =    5,590.00
 E LACKMAN                               8.90   hours at   $605.00   =    5,384.50
 A. GASANBEKOVA                         66.90   hours at   $425.00   =   28,432.50
 D. KNISS                                5.20   hours at   $235.00   =    1,222.00
 J. FURGINSON                            0.30   hours at   $210.00   =       63.00


 SUMMARY TOTALS                         89.90                            40,692.00




                                                                         Exhibit A, Page 16
Case 2:19-cv-04716-AB-KS Document 58-1 Filed 04/03/20 Page 17 of 18 Page ID #:601




BDG Media, Inc.                                              Atty No.: 00750
                                                             Client ID: 49909-00002
315 Park Avenue South                                        Invoice: 412990
New York, NY 10010
                                                             April 2, 2020
                                                             Page 7


Costs Advanced and In-House Services:

03/04/20 Messenger Service/First Legal Network - USDC     32.18
         Los Angeles, 02/07/20
          Total Costs:                                                       $32.18

          Total Fees & Costs:                                            $40,724.18




                                                           Exhibit A, Page 17
Case 2:19-cv-04716-AB-KS Document 58-1 Filed 04/03/20 Page 18 of 18 Page ID #:602



MITCHELL SILBERBERG & KNUPP LLP
A LAW PARTNERSHIP INCLUDING PROFESSIONAL CORPORATIONS




BDG Media, Inc.                                                                                   Atty No.: 00750
                                                                                                  Client ID: 49909-00002
315 Park Avenue South                                                                             Invoice: 412990
New York, NY 10010
                                                                                                  April 2, 2020


                                                        REMITTANCE
                                                  (please include with payment)


          Current Fees:                                                                                          40,692.00
          Current Disbursements:                                                                                       32.18

          Total Current Charges - This Invoice:                                                                $40,724.18




Please remit to:
Mitchell Silberberg & Knupp LLP
2049 Century Park East, 18th Floor
Los Angeles, CA 90067




*** Please Include Invoice Number with Payment ***



Ƒ I am able to receive future statements via email. Please send them to:
Contact name: ____________________________________________________________________________

Email address: ____________________________________________________________________________

                                                                  2049 Century Park East, 18th Floor, Los Angeles, California 90067
                                                                  Phone: (310) 312-2000     Fax: (310) 312-3100     TIN: XX-XXXXXXX

                                                                                                Exhibit A, Page 18
